DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  More specifically, the prior art of record does not appear to teach, suggest, or otherwise disclose the use of a central multi-dimensional operating space controller which receives a plurality of requestors of modified operating space (RMOS), each RMOS comprising a plurality of set points for a plurality of dimensions in the operating space.
From the instant disclosure, RMOS signals generally represent parameter demands (e.g., temperature demands/limits, power demands, etc.) from a variety of sources.  See paragraph [0006] of the Specification as filed.  Each of the RMOS received comprises “a data structure that includes requested set points for a plurality of dimensions in the operating space.”  These dimensions include parameters such as nominal target tip speed ratio, rotor maximum speed, etc.  See paragraph [0003] of the Specification as filed.  Taking these teachings together, it is clear that each RMOS signal must include set points for a plurality of these dimensional parameters.  
The instant invention utilizes this multi-dimensional operating space and RMOS signals to dynamically determine an output signal based on the plurality of demands received from the 
Included among the documents submitted by Applicant in the IDS received on 05/05/2021 is a European search report (“ESR”) for an application reciting limitations similar or identical to the instant claims.  The ESR denied novelty and non-obviousness based primarily on U.S. Patent Application Publication No. 2015/0118047 (“Yoon.”)  After reviewing the reference, Examiner finds that the instant claims are distinguished over the disclosure of Yoon.
As may been seen from instant figure 7, the present invention contemplates a singular operating space modification (“MDOSC”) wherein all of the RMOS submit a plurality of signals to the MDOSC.  This differs from what is disclosed by Yoon.  As may be seen in Yoon FIG 3, a plurality of MIMUs provide measurements to a parameter processing unit.  Each MIMU may provide a plurality of measurements (paras. [0042-43]) which are aggregated into a matrix, i.e., “a multi-dimensional operating space.”  The function of these MIMUs differs from that of the RMOS in the instant application; the MIMUs operate to provide instant/current measurements of the system, but are not disclosed as requesting a change in the operating space.  
While it is clear to one of ordinary skill in the art that a wind turbine will inevitably receive operational demands that require changing the present operating parameters, it is not inherent or fundamentally obvious that these demand would also include set points for a plurality of parameters in the turbine.  For example, a request to change power output of the wind turbine to accommodate an increased load does not inherently require the requestor to also include requested set points for temperatures of the wind turbine components.  As such, the instant claims are distinguished from Yoon for at least this reason.

As Yoon does not appear to disclose, teach, or otherwise suggest the instant limitations as recited by claims 1 and 15 and, furthermore, Examiner was unable to find additional references that teach the instant limitations, instant claims 1 and 15 are considered to be allowable over the prior art of record.  Claims 2-14 and 16-20 depend from either claim 1 or 15 and are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS K QUIGLEY/Examiner, Art Unit 2832    
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832